UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1366



JIANBIN ZHANG,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-635-244)


Submitted:   August 18, 2006                 Decided:   August 29, 2006


Before WILLIAMS, MICHAEL, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jianbin Zhang, Petitioner Pro Se. James Arthur Hunolt, Kristin Kay
Edison, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jianbin Zhang, a native and citizen of China, petitions

for   review   of    an   order   of   the   Board   of   Immigration   Appeals

(“Board”) denying his motion to reconsider its prior order, which

adopted and affirmed the immigration judge’s denial of his request

for asylum, withholding of removal, and protection under the

Convention Against Torture.            We have reviewed the record and the

Board’s order and find that the Board did not abuse its discretion

in denying the motion to reconsider.             See 8 C.F.R. § 1003.2(a)

(2005); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

Accordingly, we deny the petition for review for the reasons stated

by the Board.       See In re: Zhang, No. A97-635-244 (B.I.A. Feb. 27,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       - 2 -